On
behalf of the Islamic Republic of Mauritania, I am
pleased to extend to Mr. Eliasson my wholehearted
congratulations on his election to the presidency of the
General Assembly at its sixtieth session. We are
convinced that his wealth of experience and immense
talent will allow him to address the international and
regional issues on our agenda with confidence and
ensure the success of this session, which coincides with
the sixtieth anniversary of our Organization.
I cannot fail to seize this opportunity to pay
tribute to his predecessor, Mr. Jean Ping, Minister for
Foreign Affairs of Gabon, for his gifted and patient
performance at the helm of the General Assembly at
the fifty-ninth session and for his tireless efforts to
establish the appropriate conditions for the holding of
the session and the High-level Plenary Meeting that
preceded it.
I should also like warmly to congratulate
Secretary-General Kofi Annan and his colleagues on
their intense and consistent mediation and efforts to
ensure the convening of this session and the
achievement of the Organization’s lofty objectives.
I also hail the major efforts made during the
intersessional period at the high-level dialogue begun
in New York in late June on financing for development
and at the Economic and Social Council session on
national achievements and steps towards the attainment
of the Millennium Development Goals and to
implement the outcomes of the international
conferences held from 1992 to 2002.
Attaining the objectives of development, security
and stability hinges on how effectively we deal with
the issues of violence and terrorism. The global nature
of the phenomenon of terrorism requires that the
question be dealt with in a global manner, through the
complementarity of the cultures of nations and a
rejection of confrontation and conflict. It is also
important not to forget the considerable growth gap
that exists between poor and rich countries, particularly
since the social, scientific and technical lag is one of
the major causes of tension and one that nurtures
terrorism and violence in the world. In Mauritania, we
condemn terrorism in all its forms and manifestations,
and we view it as a phenomenon that is alien to our
society and our Islamic values of tolerance. We reject
violence and extremism and call for mutual
understanding, dialogue and tolerance.
It is clear that we must quickly begin a political
dialogue, which is the only means to end the conflict in
the Middle East and to restore calm there. In this
context, my country believes that the Israeli
withdrawal from Gaza and a few cities of the West
Bank constitutes an important step towards the
implementation of the road map and the Arab peace
initiatives. Through those initiatives Arab States have
proposed to Israel a comprehensive peace and normal
relations in exchange for total withdrawal from all
Palestinian territories and from Syrian and Lebanese
territories, a return to the 4 June 1967 borders, the
establishment of a Palestinian State with East
Jerusalem as its capital, and a negotiated, just
settlement of the problem of Palestinian refugees.
We are following with interest the developments
of the situation in Iraq and are anxious to preserve
Iraq’s territorial unity, the unity of its people, its
sovereignty, independence and non-interference in its
internal problems, in order to overcome the problems
and ensure security, stability and the re-construction of
the State, while supporting the transitional
Government.
We are following with equal interest the
development of the situation in the Sudan, and we give
our blessing to the Agreement between the
Government of Sudan and the Sudanese People’s
Liberation Army. We support the commendable efforts
of the Sudanese Government, in coordination with the
African Union, the Arab League and the United
Nations, to tackle humanitarian, security and political
questions related to the Darfur crisis.
Regarding Western Sahara, Mauritania supports
the efforts of the United Nations and its Secretary-
General to find a definitive solution to assure stability
in the region, a solution that has the support of all
parties.
Mauritania today is on the eve of an era that
began with an initiative taken by the Military Council
for Justice and Democracy on 3 August 2005, which
was hailed by the entire Mauritanian people. It put an
end to totalitarian practices that caused suffering and
led to dangerous derailments that threatened the future
of the country over the last two decades. This initiative
rests on the commitment of the Council to the
Mauritanian people to create the right conditions for
the emergence of an honest and transparent democracy
and to allow civil society and all legal political actors
10

to participate in this endeavour with full freedom. The
Military Council will not exercise its powers beyond
the period necessary to prepare for and set up genuine
democratic institutions, and that period will not extend
beyond two years. The Military Council for Justice and
Democracy solemnly reaffirms respect for all of
Mauritania’s international commitments and instruments.
In crystallizing this initiative, the Military
Council for Justice and Democracy has defined the
priorities of the transitional Government. It has
established three ministerial committees entrusted with
the task of defining the modalities to guarantee proper
elections, working together with political parties and
civil society organizations to establish an equitable
legal system, in consultation with the national bar
association. The aim of these efforts is to propose all
measures necessary for the emergence of a genuine
system of good governance, in which the private sector
and civil society participate.
In order to ensure justice and national
reconciliation and to enable all people to participate
freely and actively in political life, a comprehensive
and absolute amnesty was proclaimed on 2 September
2005 for all Mauritanians condemned for political
crimes and misdemeanours. At this point in time, no
Mauritanian is being prosecuted for any political crime
domestically or abroad.
For the first time, the mass media are open to all
political parties and civil society institutions. A
constitutional law was enacted prohibiting the
President and members of the Military Council for
Justice and Democracy, the Prime Minister and
members of the Transitional Government from
standing in the forthcoming elections or supporting any
political candidate or party. An independent elections
committee was formed to supervise elections, seeking
help from any nation willing to help. It is in this
context that Mauritania presented a memorandum to
the United Nations regarding provision of assistance to
international observers invited by the Mauritanian
Government to provide technical and logistical
assistance for the elections. This is with a view to
conducting a constitutional referendum, which will be
organized by July 2006 at the latest, as well as
legislative and presidential elections to be held before
6 August 2007. The referendums and elections would
be held in accordance with the commitment made by
the Military Council for Justice and Democracy with
the Transitional Government, in order to provide the
appropriate conditions for a transparent and open
democracy and to facilitate the establishment of
institutions that will be truly representative and
diverse.
Mauritania is eager to contribute to the
development of cooperation and solidarity in the
regional context. It is in that context that we would like
to reaffirm our total support for the Arab Maghreb,
which remains an incontrovertible strategic choice and
an ambitious project for the people of the region in
their aspirations to greater complementarity and
solidarity.
With regard to the African continent, we would
like to reiterate the importance we attach to our
friendship and brotherly relations with all countries of
the continent. We would like to further strengthen
cultural dialogue, communications and relations, which
we have pledged to do within the Five-plus-Five
framework and the Barcelona process, the tenth
anniversary of which we shall celebrate this year.
Given ongoing world changes, we would like to
see the role and functions of the General Assembly
enhanced and to see its decisions implemented. That
holds true for other organs of the United Nations, in
particular the Economic and Social Council.
The Security Council needs to be strengthened,
and to be made more representative by including
members from Africa, Latin America and other regional
groups, such as the Arab Group, as well as other
industrialized States such as Germany and Japan. Finally,
the working methods of the Council and its performance
need to be improved so that it can achieve its mandate
of maintaining international peace and security.